Exhibit 10.52

THE GOLDMAN SACHS GROUP, INC.

FIXED ALLOWANCE RESTRICTED STOCK AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2018) (the “Plan”), governs your award of _____ Fixed Allowance
Restricted Shares (your “Award”). You should read carefully this entire Award
Agreement, which includes the Award Statement, any attached Appendix and the
signature card.

ACCEPTANCE

1.    You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph 12.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2.    The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3.    Your Award Statement. The Award Statement delivered to you contains some
of your Award’s specific terms. For example, it contains the number of Fixed
Allowance Restricted Shares awarded to you and any applicable Transferability
Dates.

4.    Definitions. Unless otherwise defined herein, including in the Definitions
Appendix or any other Appendix, capitalized terms have the meanings provided in
the Plan.

VESTING OF YOUR FIXED ALLOWANCE RESTRICTED SHARES

5.    Vesting. All of your Fixed Allowance Restricted Shares are Vested. When a
Fixed Allowance Restricted Share is Vested, it means that your continued active
Employment is not required for that portion of Restricted Shares to become fully
transferable without risk of forfeiture. The terms of this Award Agreement
(including any applicable Transfer Restrictions) continue to apply to Vested
Fixed Allowance Restricted Shares.

TRANSFER RESTRICTIONS

6.    Transfer Restrictions. Fixed Allowance Restricted Shares will be subject
to Transfer Restrictions until the Transferability Date next to such number or
percentage of Restricted Shares on your Award Statement. Any purported sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposition in violation of the Transfer Restrictions will be void.
Within 30 Business Days after the Transferability Date listed on your Award
Statement (or any other date on which the Transfer Restrictions are to be
removed), GS Inc. will remove the Transfer Restrictions. The Committee or the
SIP Committee may select multiple dates within such 30-Business-Day period on
which to remove Transfer Restrictions for all or a portion of the Restricted
Shares with the same Transferability Date listed on the Award Statement, and all
such dates will be treated as a single Transferability Date for purposes of this
Award.



--------------------------------------------------------------------------------

DIVIDENDS

7.    Dividends. You will be entitled to receive on a current basis any regular
cash dividend paid in respect of your Fixed Allowance Restricted Shares.

EXCEPTIONS TO TRANSFERABILITY DATES

8.    Accelerated Release of Transfer Restrictions in the Event of a Qualifying
Termination After a Change in Control, Conflicted Employment or Death. In the
event of your Qualifying Termination After a Change in Control, Conflicted
Employment or death, each as described below, your Outstanding Restricted Shares
will be treated as described in this Paragraph 8.

(a)    You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, any Transfer Restrictions will cease to apply.

(b)    You Are Determined to Have Accepted Conflicted Employment.

(i)    Generally. Notwithstanding anything to the contrary in the Plan or
otherwise, for purposes of this Award Agreement, “Conflicted Employment” means
your employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer (other than an “Accounting Firm” within the
meaning of SEC Rule 2-01(f)(2) of Regulation S-X or any successor thereto)
determined by the Committee, if, as a result of such employment, your continued
holding of any Outstanding Restricted Shares would result in an actual or
perceived conflict of interest. If your Employment terminates solely because you
resign to accept Conflicted Employment or if, following your termination of
Employment, you notify the Firm that you are accepting Conflicted Employment,
unless prohibited by applicable law or regulation, any Transfer Restrictions
will cease to apply as soon as practicable after the Committee has received
satisfactory documentation relating to your Conflicted Employment.

(ii)    You May Have to Take Other Steps to Address Conflicts of Interest. The
Committee retains the authority to exercise its rights under the Award Agreement
or the Plan (including Section 1.3.2 of the Plan) to take or require you to take
other steps it determines in its sole discretion to be necessary or appropriate
to cure an actual or perceived conflict of interest (which may include a
determination that the accelerated release of Transfer Restrictions described in
Paragraph 8(b)(i) will not apply because such actions are not necessary or
appropriate to cure an actual or perceived conflict of interest).

(c)    Death. If you die, any Transfer Restrictions will cease to apply as soon
as practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.

OTHER TERMS, CONDITIONS AND AGREEMENTS

9.    Additional Terms, Conditions and Agreements.

(a)    You Must Satisfy Applicable Tax Withholding Requirements. Removal of the
Transfer Restrictions is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan, which includes the
Firm deducting or withholding

 

- 2 -



--------------------------------------------------------------------------------

amounts from any payment or distribution to you. In addition, to the extent
permitted by applicable law, the Firm, in its sole discretion, may require you
to provide amounts equal to all or a portion of any Federal, state, local,
foreign or other tax obligations imposed on you or the Firm in connection with
the grant of this Award by requiring you to choose between remitting the amount
(i) in cash (or through payroll deduction or otherwise), (ii) in the form of
proceeds from the Firm’s executing a sale of shares of Common Stock delivered to
you under this Award or (iii) shares of Common Stock delivered to you pursuant
to this Award.

(b)    Firm May Deliver Cash or Other Property Instead of Shares. In accordance
with Section 1.3.2(i) of the Plan, in the sole discretion of the Committee, in
lieu of all or any portion of the shares of Common Stock, the Firm may deliver
cash, other securities, other awards under the Plan or other property, and all
references in this Award Agreement to deliveries of shares of Common Stock will
include such deliveries of cash, other securities, other awards under the Plan
or other property.

(c)    Amounts May Be Rounded to Avoid Fractional Shares. Restricted Shares
subject to Transfer Restrictions may, in each case, be rounded to avoid
fractional shares of Common Stock.

(d)    You May Be Required to Become a Party to the Shareholders’ Agreement.
Your rights to your Fixed Allowance Restricted Shares are conditioned on your
becoming a party to any shareholders’ agreement to which other similarly
situated employees (e.g., employees with a similar title or position) of the
Firm are required to be a party.

(e)    Firm May Affix Legends and Place Stop Orders on Restricted Shares. GS
Inc. may affix to Certificates representing shares of Common Stock any legend
that the Committee determines to be necessary or advisable (including to reflect
any restrictions to which you may be subject under a separate agreement). GS
Inc. may advise the transfer agent to place a stop order against any legended
shares of Common Stock.

(f)    You Agree to Certain Consents, Terms and Conditions. By accepting this
Award you understand and agree that:

(i)    You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii)    You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
shares of Common Stock and hedging or pledging shares of Common Stock and
equity-based compensation or other awards (including, without limitation, the
“Firmwide Policy with Respect to Personal Transactions Involving GS Securities
and GS Equity Awards” or any successor policies), and confidential or
proprietary information, and you will effect sales of shares of Common Stock in
accordance with such rules and procedures as may be adopted from time to time
(which may include, without limitation, restrictions relating to the timing of
sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm);

 

- 3 -



--------------------------------------------------------------------------------

(iii)    You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your Fixed Allowance Restricted Shares, including those related to the sale of
shares of Common Stock;

(iv)    You Will Be Deemed to Represent Your Compliance with All the Terms of
Your Award if You Sell Shares. You will be deemed to have represented and
certified that you have complied with all of the terms of the Plan and this
Award Agreement when you request the sale of shares of Common Stock following
the release of Transfer Restrictions;

(v)    Firm May Deliver Your Award into an Escrow Account. The Firm may
establish and maintain an escrow account on such terms (which may include your
executing any documents related to, and your paying for any costs associated
with, such account) as it may deem necessary or appropriate, and the delivery of
shares of Common Stock (including Restricted Shares) or the payment of cash
(including dividends) or other property may initially be made into and held in
that escrow account until such time as the Committee has received such
documentation as it may have requested or until the Committee has determined
that any other conditions or restrictions on delivery of shares of Common Stock,
cash or other property required by this Award Agreement have been satisfied;

(vi)    You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee, the SIP Committee or SIP Administrators.
If you disagree with a determination made by the Committee, the SIP Committee,
the SIP Administrators, or any of their delegates or designees and you wish to
appeal such determination, you must submit a written request to the SIP
Committee for review within 180 days after the determination at issue. You must
exhaust your internal administrative remedies (i.e., submit your appeal and wait
for resolution of that appeal) before seeking to resolve a dispute through
arbitration pursuant to Paragraph 12 and Section 3.17 of the Plan; and

(vii)    You Agree that Covered Persons Will Not Have Liability. In addition to
and without limiting the generality of the provisions of Section 1.3.5 of the
Plan, neither the Firm nor any Covered Person will have any liability to you or
any other person for any action taken or omitted in respect of this or any other
Award.

10.    Non-transferability. Except as otherwise may be provided in this
Paragraph 10 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan will apply to this
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 10 or Section 3.5 of the Plan will be void. The Committee may
adopt procedures pursuant to which some or all recipients of Fixed Allowance
Restricted Shares may transfer some or all of their Fixed Allowance Restricted
Shares (which will continue to be subject to Transfer Restrictions until the
Transferability Date) through a gift for no consideration to any immediate
family member, a trust or other estate planning vehicle approved by the
Committee or SIP Committee in which the recipient and/or the recipient’s
immediate family members in the aggregate have 100% of the beneficial interest.

11.    Right of Offset. The obligation to pay dividends or to remove the
Transfer Restrictions under this Award Agreement is subject to Section 3.4 of
the Plan, which provides for the Firm’s right to offset against such obligation
any outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

 

- 4 -



--------------------------------------------------------------------------------

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

12.    Arbitration; Choice of Forum.

(A)    BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN; PROVIDED THAT NOTHING HEREIN SHALL PRECLUDE YOU FROM
FILING A CHARGE WITH OR PARTICIPATING IN ANY INVESTIGATION OR PROCEEDING
CONDUCTED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING BUT NOT LIMITED TO THE SEC
AND THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION.

(b)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider class, collective or representative claims, to
order consolidation or to join different claimants or grant relief other than on
an individual basis to the individual claimant involved.

(c)    Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d)    The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(e)    Nothing in this Award Agreement creates a substantive right to bring a
claim under U.S. Federal, state, or local employment laws.

(f)    By accepting your Award, you irrevocably appoint each General Counsel of
GS Inc., or any person whom the General Counsel of GS Inc. designates, as your
agent for service of process in connection with any suit, action or proceeding
arising out of or relating to or concerning the Plan or any Award which is not
arbitrated pursuant to the provisions of Section 3.17.1 of the Plan, who shall
promptly advise you of any such service of process.

(g)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider any claim as to which you have not first
exhausted your internal administrative remedies in accordance with Paragraph
9(f)(vi).

13.    Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

AMENDMENT, CONSTRUCTION AND REGULATORY REPORTING

14.    Amendment. The Committee reserves the right at any time to amend the
terms of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially

 

- 5 -



--------------------------------------------------------------------------------

adversely affect your rights and obligations under this Award Agreement without
your consent; and provided further that the Committee expressly reserves its
rights to amend the Award Agreement and the Plan as described in Sections
1.3.2(h)(1), (2) and (4) of the Plan. A modification that impacts the tax
consequences of this Award will not be an amendment that materially adversely
affects your rights and obligations under this Award Agreement. Any amendment of
this Award Agreement will be in writing.

15.    Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

16.    Providing Information to the Appropriate Authorities. In accordance with
applicable law, nothing in this Award Agreement or the Plan prevents you from
providing information you reasonably believe to be true to the appropriate
governmental authority, including a regulatory, judicial, administrative, or
other governmental entity; reporting possible violations of law or regulation;
making other disclosures that are protected under any applicable law or
regulation; or filing a charge or participating in any investigation or
proceeding conducted by a governmental authority.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 7 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a)    “Conflicted Employment” means your employment at any U.S. Federal, state
or local government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization, or any agency or instrumentality
of any such government or organization, or any other employer (other than an
“Accounting Firm” within the meaning of SEC Rule 2-01(f)(2) of Regulation S-X or
any successor thereto) determined by the Committee, if, as a result of such
employment, your continued holding of any Outstanding Restricted Shares would
result in an actual or perceived conflict of interest.

(b)    “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(c)    “SEC” means the U.S. Securities and Exchange Commission.

 

- 8 -



--------------------------------------------------------------------------------

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan.    

(a)    “Account” means any brokerage account, custody account or similar
account, as approved or required by GS Inc. from time to time, into which shares
of Common Stock, cash or other property in respect of an Award are delivered.

(b)    “Award Agreement” means the written document or documents by which each
Award is evidenced, including any related Award Statement and signature card.

(c)    “Award Statement” means a written statement that reflects certain Award
terms.

(d)    “Board” means the Board of Directors of GS Inc.

(e)    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(f)    “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(g)    “Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing shares of Common Stock.

(h)    “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial

 

- 9 -



--------------------------------------------------------------------------------

ownership (within the meaning of Rule 13d-3 under the Exchange Act, as such Rule
is in effect on the date of the adoption of the 1999 SIP) of 50% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”) is represented by GS Inc.’s securities (the “GS
Inc. Securities”) that were outstanding immediately prior to such Reorganization
or Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (A) were members of the Board
on the Effective Date or (B) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.

(j)    “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(k)    “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(l)    “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(m)    “Date of Grant” means the date specified in the Grantee’s Award Agreement
as the date of grant of the Award.

(n)    “Effective Date” means the date this Plan is approved by the shareholders
of GS Inc. pursuant to Section 3.15 of the Plan.

(o)    “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

 

- 10 -



--------------------------------------------------------------------------------

(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the applicable rules and regulations thereunder.

(q)    “Extended Absence” means the Grantee’s inability to perform for six
(6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.

(r)    “Firm” means GS Inc. and its subsidiaries and affiliates.

(s)    “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(t)    “Grantee” means a person who receives an Award.

(u)    “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

(v)    “1999 SIP” means The Goldman Sachs 1999 Stock Incentive Plan, as in
effect prior to the effective date of the 2003 SIP.

(w)    “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(x)    “Restricted Share” means a share of Common Stock delivered under the Plan
that is subject to Transfer Restrictions, forfeiture provisions and/or other
terms and conditions specified herein and in the Restricted Share Award
Agreement or other applicable Award Agreement. All references to Restricted
Shares include “Shares at Risk.”

(y)    “SIP Administrator” means each person designated by the Committee as a
“SIP Administrator” with the authority to perform day-to-day administrative
functions for the Plan.

(z)    “SIP Committee” means the persons who have been delegated certain
authority under the Plan by the Committee.

(aa)    “Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.

(bb)    “Transferability Date” means the date Transfer Restrictions on a
Restricted Share will be released. Within 30 Business Days after the applicable
Transferability Date, GS Inc. shall take, or shall cause to be taken, such steps
as may be necessary to remove Transfer Restrictions.

(cc)    “Vested” means, with respect to an Award, the portion of the Award that
is not subject to a condition that the Grantee remain actively employed by the
Firm in order for the Award to remain

 

- 11 -



--------------------------------------------------------------------------------

Outstanding. The fact that an Award becomes Vested shall not mean or otherwise
indicate that the Grantee has an unconditional or nonforfeitable right to such
Award, and such Award shall remain subject to such terms, conditions and
forfeiture provisions as may be provided for in the Plan or in the Award
Agreement.

(dd)    “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

 

- 12 -